Exhibit 10.16

 

FIRST AMENDMENT TO

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

THIS FIRST AMENDMENT TO AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this
“Amendment”) is made effective as of the 3rd day of February, 2006 (the
“Effective Date”) by and between BEAZER HOMES USA, INC., a Delaware corporation
(the “Company”), and MICHAEL T. RAND, an individual resident of the State of
Georgia (“Executive”).

 

WITNESSETH:

 

WHEREAS, the Company and Executive have heretofore entered into an Amended And
Restated Employment Agreement made effective as of September 1, 2004 (the
“Existing Agreement”); and

 

WHEREAS, the Company and Executive desire to amend certain provisions of the
Existing Agreement as provided herein.

 

NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements herein contained, the Company and Executive hereby agree as follows:

 

1.     Section 6(a)(i) of the Existing Agreement is hereby amended by deleting
the second (2nd) sentence thereof and substituting the following in place
thereof:

 

“Anything contained herein to the contrary notwithstanding, the timing of
payment by the Company of any deferred compensation shall remain subject to the
terms and conditions of the applicable deferred compensation plan and any
payment election previously made by the Executive; provided, however, that, if
at the time of Termination, Executive is a “specified employee” within the
meaning of Section 409A of the Internal Revenue Code, as amended, then payments
shall not be made before the date which is six (6) months after the date of
separation from service with the Company (or, if earlier, the date of the
Executive’s death).”

 

2.     Section 7(a) of the Existing Agreement is hereby amended by adding New
Mexico to the list of the States in which the existing Business of the Company
currently extends.

 

3.     Subsection (v) of Section 7(a) of the Existing Agreement is hereby
amended by deleting same and substituting the following in place thereof:

 

“(v)                           Be or become a shareholder, joint venturer, owner
(in whole or in part), or partner, or be or become associated with or have any
proprietary or financial interest in or of any firm, corporation, association or
other entity which is engaged in or is carrying on any business which is similar
to or in competition with the Business of the Company in the Restricted Area (a
“Competing Entity”). Notwithstanding the preceding sentence, (A) passive equity
investments by Executive of $100,000 or less in any Competing Entity, or
(B) investments, in any amount, in any publicly traded mutual fund, index fund
or similar investment vehicle which fund or investment vehicle owns any
proprietary or financial interest in any Competing Entity, shall not be deemed
to violate this Section 7(a)(v).”

 

3.     Except as and to the extent amended hereby, the Existing Agreement is
hereby ratified and confirmed in all respects and remains in full force and
effect in accordance with the terms thereof. By signing below, the Company and
Executive hereby (i) consent to all of the terms of this First Amendment,
(ii) ratify and confirm their respective obligations under the Existing
Agreement, (iii) agree that said obligations are and shall remain in full force
and effect, as amended by this First Amendment.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this FIRST AMENDMENT TO
AMENDED AND RESTATED EMPLOYMENT AGREEMENT effective as of the date first written
above.

 

 

BEAZER HOMES USA, INC.

 

 

 

 

 

By:

     /s/ Ian J. McCarthy

 

 

Name: Ian J. McCarthy

 

Title: President and Chief Executive Officer

 

 

 

EXECUTIVE

 

 

 

 

 

          /s/ Michael T. Rand

 

 

MICHAEL T. RAND

 

--------------------------------------------------------------------------------